DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 11/5/19.  Claims 1-21 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-21 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology.  The claims are eligible over the art because of the same reasons in the 10/8/19 notice of allowance for parent application 15/615,091 and because the prior art does not teach the applicable PDF is identified using the reduced inputs and a PDF look-up table stored on the storage device of the machine-learning server that associates input values with a PDF; retrieving a stored array from the storage device of the machine-learning server that estimates the identified PDF, wherein creating the stored PDF array comprises: retrieving attributes of customers in a set of training data (“training customers’), for each training customer, creating inputs for a PDF for the quote variable from the attributes and reducing the inputs using a dimension reduction algorithm, grouping training customers with similar reduced input values, creating a PDF for each group, summarizing each PDF as an array of data points, and storing the arrays; calculating a highest-density interval for values for the quote variable using the stored array, wherein the highest-density interval is calculated for a given probability; and displaying the calculated highest-density interval in a user interface of the customer-specific instance of the quote-creation application, wherein the highest-density interval is a prediction of values for the quote variable that the customer will accept with a given probability in the context of a CRM system for price quotes using machine learning modules. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Phillips et al. (US 6,473,084 B1), a system for generating a graph  including a historical portion that includes historical values of the variable over time and also including a future portion and where a a participant is permitted to designate a point on the future portion of the graph (e.g., by using an input device such as a mouse, a touch-sensitive display screen or the like) and the designated point is converted into a predicted value for the variable at a realization time

B. Malov et al. (US 2012/0254092 A1), a method for managing operations of a system that includes deriving a nonlinear modeling function from a nonlinear response function, defining an allowed range for output values of the nonlinear modeling function, determining a range of a first set of input values of the nonlinear modeling function based on the allowed range of the output values, deriving a nonlinear probability function from the nonlinear response function, receiving the first set of input values, calculating the output values by processing each input value in the first set of input values through the nonlinear modeling function, determining, using the probability function, a relative probability of performing a first future system operation for each input value of the first set of input values and displaying, for each input value in the first set of input values, the corresponding output value and the corresponding probability

C. Haratsch et al. (US 2011/0246136 A1), a method for computing a probability value of a received value in communication or storage systems where a probability value for a received value in a communication system or a memory device is computed by obtaining at least one received value; identifying a segment of a function corresponding to the received value, wherein the function is defined over a plurality of segments, wherein each of the segments has an associated set of parameters; and calculating the probability value using the set of parameters associated with the identified segment. A probability value for a received value in a communication system or a memory device can also be computed by calculating the probability value for the received value using a first distribution, wherein the first distribution is predefined and wherein a mapped version of the first distribution approximates a distribution of the received values and wherein the calculating step is implemented by a processor, a controller, a read channel, a signal processing unit or a decoder

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

CA 2742395 C

Spedicato et al. "Machine learning methods to perform pricing optimization.  A comparison with Standard GLMs." (2018)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624